Appeal dismissed, with costs, including ten dollars costs of this motion, unless the appellant files and serves his printed papers on appeal herein within sixty days from service of a copy of this order, with notice of entry hereof,, upon condition that the attorney for the respondent deliver to the attorney for the' appellant such necessary exhibits as are in possession of the respondent’s attorney within ten days, upon being called for by appellant’s attorney. It is further ordered,- that the appeal herein be ready for argument or submission on Wednesday of the first week of the ensuing September term of this court. Ho costs allowed to either patty on this motion.